--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.6.b
 
Mr. David Nakles
The RETEC Group, Inc.
One Monroeville Center, Suite 1015
Monroeville, PA  15146


The RETEC Group, Inc.
300 Baker Avenue
Concord, MA  01742
Attn:  President
 
 
Re:
Modification to that Certain Amended and Restated Master

 
 
Environmental Management Services Agreement Between

 
 
Atlanta Gas Light Company and The Retec Group, Inc.

 
 
Dated July 25, 2002 (the “Amended Agreement”)

 
Dear Gentlemen:
 
Atlanta Gas Light Company (“AGLC”) and The Retec Group, Inc. (“Retec”) hereby
modify the Amended Agreement (“2005 Modification”) as follows:
 
I. Section 1 Term is hereby amended by deleting “January 31, 2005” in the second
sentence and replacing it with “December 31, 2005 except as otherwise provided
herein.”
 
The following is hereby added to the end of Section 1:
 
“Notwithstanding the above termination date, all work performed by Retec under
the Amended Agreement and the 2005 Modification for the Sites listed on Amended
Exhibit 2 of the Amended Agreement that is associated with or in connection to
groundwater monitoring, groundwater analysis, groundwater treatment systems,
groundwater collection systems, including all Administrative and General, and
Technical, as those terms are used in Amended Exhibit 1 of the Amended
Agreement, shall terminate on June 30, 2005.”
 
II. Section 3 Pricing and Payment Terms.
 
Paragraph 3.2 Compensation is hereby deleted in its entirety, including Amended
Exhibits 3 and 4, and replaced with the following section:
 
3.2           Compensation
 
“(A)           All expenses, costs, and fees paid or incurred by Retec or for
which Retec is entitled to payment or reimbursement, and which arose on or
before January 31, 2005, and all of AGLC’s rights and duties with respect
thereto, shall be governed by the applicable provisions of the Amended
Agreement.  All expenses, costs and fees paid or incurred by Retec or for which
Retec is entitled to payment or reimbursement, and which arose on or after
February 1, 2005, and all of AGLC’s rights and duties with respect thereto,
shall be governed by the applicable provisions of this 2005 Modification.
 
(B)           Effective February 1, 2005, in consideration for Retec’s
performance of the Amended Agreement and the 2005 Modification to the
satisfaction of AGLC, AGLC will pay or reimburse Retec its Standard Rates as set
forth on Amended Exhibit 5 and reasonable costs and expenses as described on
Amended Exhibit 5 of the Amended Agreement (“Actual Costs”).”
 
Paragraph 3.3 Description of Actual Costs is hereby modified by deleting the
following sentence:
 
“Actual Costs consist solely of the types of costs incurred in the performance
of the Services that meet the definitions set forth in Amended Exhibit 4.”
 
Paragraph 3.4 Invoices; Payment is hereby modified by deleting the first three
sentences of Section 3.4 and replacing same with the following:
 
“Retec shall submit to AGLC within twenty (20) calendar days after the end of
each calendar month an invoice for the Actual Costs and invoices of
subcontractors.  All invoices shall be identified to the appropriate item
established in the work breakdown tasks.”
 
III. Section 5 Management Control.
 
IV. Paragraph 5.1 Executive Sponsors and Program Directors is hereby modified
by,
 
changing AGLC’s Executive Sponsor from Suzanne Sitherwood to Donna Moore and by
changing AGLC’s Program Director from Donna Moore to Timothy Goodson.
 
V. Section 7 Insurance.  A new Paragraph 7.9 is hereby added as follows:
 
“Retec acknowledges that the Insurance Program described in Paragraph 7.1 will
terminate on May 5, 2005.
 
On or before May 6, 2005, and before performing any function under this
Agreement following termination of the Insurance Program, in addition to the
coverage required in Paragraph 7.5 of the Amended Agreement, Retec shall
maintain insurance coverage as follows:
 
(A)           Commercial General Liability Insurance - $2,000,000/ $5,000,000.
 
(B)           Errors & Omissions Insurance (including pollution coverage) -
$5,000,000.
 
(C)           Excess Liability - $2,000,000 on A and B above.
 
Retec shall maintain the above-described coverage for a period of two  years
after the termination of the Amended Agreement.  After May 6, 2005, all
references to the “Insurance Program” in Section 7 shall mean the coverage set
forth in new Paragraph 7.9, except in Paragraph 7.4 where the reference to
“Insurance Program” shall remain the same.”
 
Except as otherwise provided herein, all defined terms shall have the meanings
provided in the Amended Agreement.  Except as modified herein, all terms,
conditions, responsibilities, and obligations of the Parties shall remain in
full force and effect.
 
In the event this 2005 Modification is deemed to nullify the Insurance Program
as described in Paragraph 7.1, this 2005 Modification will become null and void
and the Amended Agreement will be deemed to have been extended until
December 31, 2005.
 
IN WITNESS WHEREOF, AGLC and Retec, intending to be legally bound, have caused
this 2005 Modification to be signed as of this 1 day of February, 2005.
 
The Retec Group,
Inc.                                                                                                           Atlanta
Gas Light Company
                                                                                                    
 
By:  Michael D.
Knupp                                                                                                           By:
Jeffrey P. Brown
 
Title:
President                                                                                                                       
Title: Vice President
 


 



 
 

--------------------------------------------------------------------------------

 
